Citation Nr: 1115025	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran also perfected an appeal for entitlement to service connection for posttraumatic stress disorder but that matter was resolved by a June 2008 rating decision granting service connection for posttraumatic stress disorder. 

An RO Decision Review Officer (DRO) informal conference report dated in December 2007 is associated with the claims file.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends that he is entitled to service connection for skin disability as the disability is related to service, to include exposure to Agent Orange in Vietnam.

The Veteran was afforded a VA examination for skin disease in December 2007 in which the examiner diagnosed chronic eczema.  In an addendum opinion submitted in April 2008 the same VA examiner opined that the skin disability was at least as likely not related to the Veteran's military service.

The VA examiner's opinion is inadequate for adjudication purposes because it does not address the correct legal standard; i.e., whether it is at least as likely as not the claimed disability is related to service.  Therefore, the Board has determined that further development of the record is warranted before the Board decides the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran's skin condition.

2.  Thereafter, the claims folder should be provided to the VA examiner who conducted the December 2007 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which he responds in the affirmative or the negative to the following question: Is there a 50 percent or better probability that the Veteran's current skin disability originated during active service or is otherwise etiologically related to his active service, to include the Veteran's exposure to herbicides while serving in Vietnam?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the December 2007 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


